             CASE 0:19-cv-00501-DSD Document 1 Filed 03/01/19 Page 1 of 2



                                    UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF MINNESOTA

 In re:                                                         Jointly Administered under
                                                                BKY 08-45257
 Petters Company, Inc., et al.,                                 BKY 08-45257
                                   Debtors.
 (includes                                                      Court File Nos.:
 Petters Group Worldwide, LLC;                                  08-45258
 PC Funding, LLC;                                               08-45326
 Thousand Lakes, LLC;                                           08-45327
 SPF Funding, LLC;                                              08-45328
 PL Ltd., Inc.;                                                 08-45329
 Edge One LLC;                                                  08-45330
 MGC Finance, Inc.;                                             08-45331
 PAC Funding, LLC;                                              08-45371
 Palm Beach Finance Holdings, Inc.)                             08-45392
                                                                Chapter 11 Cases
                                                                Judge Kathleen H. Sanberg
 Douglas A. Kelley, in his capacity as the                     ADV 10-4223
 PCI Liquidating Trustee for the PCI
 Liquidating Trust,
                                 Plaintiff,
 v.                                                            ORDER TRANSFERRING
                                                               PROCEEDING TO DISTRICT
                                                               COURT
 Dean Dovolis,

                                Defendant.

At Minneapolis, Minnesota, February 28, 2019.

                    This proceeding was before the court for a status conference on February 27,

2019. Since it appears that the defendant has timely demanded a jury trial and it further

appearing that the defendant is entitled to a jury trial and has not consented to a bankruptcy

judge conducting a jury trial;


   NOTICE OF ELECTRONIC ENTRY AND
   FILING ORDER OR JUDGMENT
   Filed and Docket Entry made on 02/28/2019
   Lori Vosejpka, Clerk, by LH
CASE 0:19-cv-00501-DSD Document 1 Filed 03/01/19 Page 2 of 2



    IT IS ORDERED: This adversary proceeding is transferred to the district court.


                          /e/ Kathleen H. Sanberg
                          __________________________________________
                          KATHLEEN H. SANBERG
                          CHIEF UNITED STATES BANKRUPTCY JUDGE
